MEMORANDUM2
Michael J. Hason appeals pro se the district court’s judgment dismissing under Fed.R.Civ.P. 12(b)(6) his 42 U.S.C. § 1983 action alleging violations of his rights to due process and equal protection. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Shah v. County of Los Angeles, 797 F.2d 743, 745 (9th Cir.1986), and we may affirm on any ground supported by the record, even if it differs from the rationale of the district court, see Wade v. Terhune, 202 F.3d 1190, 1194 (9th Cir.2000). We affirm.
Meek is a private party and Hason has not shown that Meek was acting under the color of state law. See Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 936-37, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982). A private party may only be liable *746under 42 U.S.C. § 1983 if that party conspires with state officials to deprive others of constitutional rights. See Kimes v. Stone, 84 F.3d 1121, 1126 (9th. Cir.1996). Hason does not allege that Meek is a state employee and has not alleged specific facts to support the existence of a conspiracy between Meek and the Medical Board. We therefore conclude that he fails to state a claim against Meek. See Burns v. County of King, 883 F.2d 819, 821 (9th Cir.1989).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.